Citation Nr: 1515226	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-09 335	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for low back arthritis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1982 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appealed the May 2007 rating decision and the Board denied the
Veteran's application to reopen his claim in a September 2011 decision.  The
Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

In July 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing.  The VLJ who conducted the July 2011 hearing has since retired from the Board.  The Board offered the Veteran another hearing before a different VLJ.  See 38 USCA § 7107(c) (West 2014), 38 CFR § 20 707 (2014) (the Board member who conducts the hearing will participate in making the final determination of the claim).  In June 2013, the Veteran replied that he did not want another hearing and asked the Board to consider the case on the evidence of record.

In August 2013, the Board granted the Veteran's application to reopen the claim and remanded the matter for further development.  In September 2014, the Board remanded the claim once more.  The required development has been completed.  


FINDING OF FACT

The Veteran's low back arthritis had its onset during ACDUTRA.



CONCLUSION OF LAW

The criteria for service connection for low back arthritis have been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for low back arthritis.  He contends that his disability had its onset during active service.

Facts

The Veteran's service treatment records (STRs) document a back injury during his period of ACDUTRA.  He initially underwent a separation examination in April 1983, which was normal.  However, after that examination, a medical record from May 1983 shows that he sought treatment after experiencing back pain for the prior three weeks after injuring himself lifting an object.  The examiner diagnosed a resolving lumbar spine ligament strain.  A record from June 1983 shows that his pain was resolving but then he reinjured his back on another heavy lift.  There was no subsequent examination as he was released from ACDUTRA shortly thereafter in July 1983

The Veteran underwent a VA examination in August 1987 after he filed a claim.  X-ray imaging of the Veteran's back was normal.  The examiner diagnosed low back syndrome with no organic findings.  VA treatment records submitted in November 1987 showed the Veteran sought treatment for low-mid back pain that year but they concluded that no serious back disease was evident at the time.  Based on this evidence and the Veteran's STRs, the RO determined that his lumbosacral strain that occurred in service was an acute condition, not chronic; there was no present finding of a lumbosacral ligament strain to connect the present disability with that which occurred in service.

In June 1994, the Veteran sought treatment at the Brown Arrowhead Clinic for severe low back pain and radiating pain to the lower left extremities.  After physical examination and x-ray imaging, he was diagnosed with (1) sciatica, (2) lumbar segmental dysfunction, (3) lumbar facet syndrome, and (4) thoracic plexus disorders.

In July and August 2001, the Veteran sought medical treatment from two private providers after reinjuring his back lifting a heavy object at work.  He reported bilateral radiating pain, numbness, and weakness in the lower extremities.  X-rays of his lumbar spine were negative.  An electrophysiologic (EMG) study was performed and revealed abnormalities suggestive of a radiculitis involving the right S1 nerve root.  After examination, Dr. M.O.B. determined that in L4-5 there was mild right lateral disc herniation, incipient spinal stenosis, and doubtful root compromise, and in L5-S1 there was mild central disc protrusion with doubtful root compromise.

In January 2003, the Veteran sought private treatment for another work-related injury where he fell down a set of steps.  The pain was severe enough to require a discogram.  February 2003 x-rays of the lumbar spine revealed mild degenerative changes.  A February 2003 treatment record from Dr. I.K. stated that the Veteran had reached his maximum medical improvement in his back and would continue to need treatment in the future.  Magnetic Resonance imaging (MRI) from March 2003 showed low back arthritis at L4-5 and L5-S1 and a central disc extrusion at L5-S1.

A 2006 MRI continued to show disc herniation.  An August 2007 letter from Dr. K.L. revealed that the Veteran continued to undergo care for lumbar radiculopathy.

In July 2011, the Veteran testified at a hearing before a VLJ.  He stated that he sought treatment for his back shortly after discharge from service but that he was unable to obtain the treatment records; his service provider told him that after a certain length of time old records are destroyed and that is what happened to his records.  The Veteran stated that his pain has been chronic since service and that he has aggravated it several times with work-related injuries.  He also discussed the extent of his pain management.

The Veteran underwent a VA examination in November 2013.  The examiner diagnosed degenerative joint disease of the lumbosacral spine and determined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was based on several pieces of evidence.  The examiner noted how the in-service ligament sprain was characterized as resolving.  The 1987 VA examination he received in connection with his claim indicated that no continuity of disability was present to service.  The Veteran continued active occupations, such as sorting mail for the U.S. Postal Service, for at least ten years after discharge from service.  A 2001 MRI showed disc bulges, which are not necessarily abnormal, and a 2006 MRI showed disc herniation, indicating that something happened to the Veteran's spine between those dates.  In 2003, the Veteran fell down steps causing low back pain severe enough to need a discogram and he had other injuries.  And, the Veteran has a severe back problem that probably started between 2001 and 2006.

The Veteran underwent another VA examination in March 2014.  The examiner diagnosed degenerative arthritis of the lumbar spine and lumbar spine radiculopathy.  The examiner concluded that the disabilities were less likely than not incurred in or caused by the claimed in-service low back pain.  The examiner's rationale was similar to that offered by the November 2013 examiner.  He stressed that there was no treatment related to back pain from discharge from service to his complaints in 1987, at which time there was no evidence of a chronic back disability.  Then again there were no treatment records for a back disability through the entire 1990s until 2001, when he had a work-related injury and then imaging studies revealed arthritis and radiculopathy.  The examiner stated that due to the large gaps in treatment, the evidence was not supportive of a chronic disability that began in service.  There is no evidence of a disability that predated his 2001 work-related injury.  His current disability is consistent with the natural course of degenerative disease of the spine and herniation of the discs.

In an April 2014 letter, Dr. R.F. opined that the Veteran's radiculopathy began with the 1983 in-service incident and has progressed since then.  In October 2014, he provided a similar opinion in regards to the Veteran's lumbar arthritis.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  As noted in the introduction, the Veteran's period of service was ACDUTRA.

The March 2014 VA examination report provides a diagnosis of degenerative arthritis of the lumbar spine, confirmed by x-ray imaging.  The current disability element of service connection is met.

The Veteran's STRs do show a May 1983 injury to his spine that was characterized as a resolving lumbar spine ligament strain.  STRs from the following month indicate that the pain was resolving until the Veteran reinjured his back.  Based on these STRs, the in-service incurrence element of service connection is met.

After reviewing the record, the Board finds that the evidence regarding whether the Veteran's low back arthritis had its onset during service is in equipoise.  The two opinions offered by Dr. R.F. are in support of a nexus but they do not provide a thorough rationale.  They do, however, at least indicate that the doctor did review much of the Veteran's medical history prior to offering his opinions.  Moreover, they find additional support in the Veteran's credible testimony that he received treatment for his back shortly after discharge from service but those treatment records have been destroyed.

In contrast, the November 2013 and March 2014 VA examination reports offer opinions against a nexus and provide a thorough rationale; however, the Board finds that the opinions were possibly made on an inaccurate medical history as neither examiner acknowledged that the Veteran sought treatment for his back during the 1990s.  The November 2013 examiner additionally did not find that the Veteran had disc herniation in 2001; he incorrectly believed that it occurred later in the progression of the disability.  Given these errors, the Board finds the November 2013 and March 2014 VA examination reports to be less persuasive and have less probative value. 

In sum, the Board finds that the evidence is in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's low back arthritis had its onset during active service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, all three elements of service connection are met.  Service connection for low back arthritis is therefore warranted.


ORDER

Service connection for low back arthritis is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


